Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-17-00808-CV

                                        Daniel CRISP,
                                          Appellant

                                               v.

                                         Ismael CLAY,
                                            Appellee

                 From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CI10107
                       Honorable Angelica Jimenez, Judge Presiding

 BEFORE CHIEF JUSTICE MARION, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

    In accordance with this court’s opinion of this date, the agreed motion to dismiss is
GRANTED and this appeal is DISMISSED.

      We order that all costs of appeal, if any, shall be borne by the party that incurred them.

      SIGNED February 13, 2019.


                                                _________________________________
                                                Beth Watkins, Justice